NEITHER THE ISSUANCE OF THE SECURITIES REPRESENTED HEREBY (NOR THE ISSUANCE OF
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLCE) HAVE BEEN, OR WILL
BE, REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
UNDER APPLICABLE STATE SECURITIES LAWS.  AS A RESULT, THE SECURITIES REPRESENTED
HEREBY (AND THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE) ARE, AND
WILL BE, SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION UNDER OR EXEMPTION THEREFROM.  THE
HOLDER OF THIS COMMON STOCK PURCHASE WARRANT SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.  THE ISSUER OF THE SECURITIES REPRESENTED HEREBY (AND THE SECURITIES
INTOWHICH THESE SECURITIES ARE EXERCISABLE) MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.


US DATAWORKS, INC.


COMMON STOCK PURCHASE WARRANT


BY THIS COMMON STOCK PURCHASE WARRANT (this "Warrant"), issued effective as of
June 26, 2009, U.S. DATAWORKS, INC., a Nevada corporation (the "Company"),
certifies that, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, received from CHARLES E. RAMEY, an individual
and the Chairman and CEO of the Company (the “Holder”), the Holder is entitled
to subscribe for and purchase from the Company, subject to the terms and
conditions set forth herein, at any time on or after the date of this Warrant,
but prior to June 26, 2014, or, if such date is not a business day, the next
succeeding business day (the “Expiration Date”), 354,141 fully paid and
non-assessable shares (the " Shares") of the Company's common stock, $ .0001 par
value per share (the "Common Stock"), at a price per share equal to $0.43 (the
"Exercise Price").


1.           Exercise of this Warrant.


(a)           This Warrant may be exercised at any time after the date of this
Warrant and before the close of business on the Expiration Date, by the
surrender of this Warrant and the Notice of Exercise annexed hereto at the
principal executive office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company), and upon payment of the
Exercise Price of the Shares thereby purchased (by cash or by check or bank
draft payable to the order of the Company in an amount equal to the total
Exercise Price of the Shares thereby purchased); whereupon the Holder shall be
entitled to receive a certificate for the number of Shares so purchased.  The
Company agrees that if at the time of the surrender of this Warrant and purchase
of the Shares, the Holder shall be entitled to exercise this Warrant, the Shares
so purchased shall be issued to Holder as the record owner of such Shares as of
the close of business on the date on which this Warrant shall have been
exercised in accordance with this Warrant.
 

--------------------------------------------------------------------------------


 

 
(b)           Certificates for Shares purchased hereunder shall be delivered to
the Holder within a reasonable time after the date on which this Warrant shall
have been exercised in accordance with this Warrant.


(c)           The Company covenants that all Shares which may be issued upon the
exercise of this Warrant will, upon exercise of the rights represented by this
Warrant, be fully paid and nonassessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).


2.           Cashless Exercise.


(a)           In lieu of accepting payment of the Exercise Price in cash, the
Company may, in its sole discretion, require payment of all or a portion of the
total Exercise Price in Shares pursuant to a cashless, or net, exercise in
accordance with this Section 2.  In the event the Company elects to receive all
or a portion of the total Exercise Price in Shares, the number of net Shares the
Holder will receive upon exercise of this Warrant (for that portion of this
Warrant for which the Exercise Price is being paid in Shares) will be calculated
as follows:


Y(A-B)
X           =               A
Where


X           =           the number of net Shares to be Issued to Holder
Y           =           the number of Shares for which this Warrant is
beingexercised
A           =           the per Share Fair Market Value (as defined below)
B           =           the per share Exercise Price


(b)           For purposes of this Section 2, the “per Share Fair Market Value”
shall be:


(i)           if the Common Stock is traded on the American Stock Exchange (or
other national securities exchange or the NASDAQ), the average of the closing
sales price reported by the American Stock Exchange (or such other national
securities exchange or the NASDAQ) for the ten (10) consecutive trading days
immediately preceding the date on which this Warrant is exercised; or


(ii)           if the Common Stock is quoted in an over-the-counter market, such
as the Pink Sheets, the average of the closing sales price reported on such
over-the-counter market for the twenty (20) consecutive trading days immediately
preceding the date on which this Warrant is exercised; or


(iii)           if the Common Stock is not listed on any national securities
exchange (or on the NASDAQ) or quoted in any over-the-counter market,  the per
share price of the Common Stock as determined in good faith by the Company's
Board of Directors.
 

--------------------------------------------------------------------------------


 

 
3.           No Rights as a Stockholder.  This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
(including the right to receive any cash or other dividend payable to
stockholders) prior to the exercise thereof.


4.           Corporate Proceedings. The existence of this Warrant shall not
affect in any way the right or power of the Company or its officers, directors
and shareholders, as the case may be, to (i) make or authorize any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Company, (ii) participate in any merger or consolidation of the
Company, (iii) issue any Common Stock, bonds, debentures, preferred or prior
preference stock or any other securities affecting the Common Stock or the
rights of holders thereof, (iv) dissolve or liquidate the Company, (v) sell or
transfer all or any part of the assets or business of the Company or (vi)
perform any other corporate act or proceedings, whether of a similar character
or otherwise.


5.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.


6.           Corporate Events; Limited Adjustments.


(a)           Corporate Events.  In the event of the occurrence of any of the
following (each, a “Corporate Event”): (a) a sale of all or substantially all of
the Company's assets (a “Sale”), (b) a merger or consolidation of the Company
with any corporation or corporations (or other entity or entities) as a result
of which the Company is not the surviving corporation (a “Merger”) or (c) a
dissolution, liquidation or winding up of the Company (a “Liquidation”) at any
time prior to the Expiration Date, this Warrant shall thereafter represent the
right, upon payment of the Exercise Price, to receive the consideration to which
the Holder would have been entitled had the Holder fully exercised this Warrant
(and received the Shares pursuant to such exercise) immediately prior to such
Corporate Event.


(b)           Reclassification Events.  If the Company at any time shall, by
subdivision, combination or reclassification otherwise, change any of the
securities to which purchase rights under this Warrant exist into the same or a
different number of securities of any class or classes (a “Reclassification
Event”), the Holder shall thereafter be entitled to receive upon exercise of
this Warrant (and payment of the Exercise Price) that number and kind of such
other securities receivable upon such subdivision, combination, reclassification
or other change to which the Holder would have been entitled to receive had the
Holder fully exercised this Warrant (and received the Shares pursuant to such
exercise) immediately preceding such Reclassification Event.  Without limiting
the general applicability of the foregoing, if the Shares are subdivided or
combined into a greater or smaller number of Shares, the Exercise Price under
this Warrant shall be proportionately reduced in the case of a subdivision of
Shares and proportionately increased in the case of a combination of Shares by
the subdivision ratio or combination ratio applicable to such Reclassification
Event.  For example, (i) if a 2-for-1 split of the Common Stock is effected, the
per Share Exercise Price would be adjusted to $0.215 and (ii) if a 1-for 10
reverse split of the Common Stock is effected, the per Share Exercise Price
would be adjusted to $4.30.
 
3

--------------------------------------------------------------------------------


 

 
(c)           No Other Adjustments.  Except as expressly provided in Section
6(b) hereof, the issuance by  the Company of shares of Common Stock or any other
class or type of securities of the Company (or securities convertible into
shares of Common Stock or any other class or type of securities of the Company),
whether for cash, property, services rendered or otherwise and whether upon
direct sale or upon the exercise or conversion of rights, options, warrants or
other convertible securities or otherwise, shall not affect, and no adjustment
by reason thereof shall be made with respect to, the number Shares for which
this Warrant may be exercised or the Exercise Price payable therefor.


7.           Transfer Restrictions; Investment Representations.


(a)           Transfer Restrictions.  This Warrant shall not be transferable by
the Holder unless and until (i) that certain US Dataworks, Inc. Refinancing
Secured Note dated August 13, 2008 executed by the Company and payable to the
order of the Holder in the original principal amount of Seven Hundred Eight
Thousand Five Hundred Dollars ($708,500.00) (as modified, renewed and extended,
the “Note”) is paid in full or (ii) an Event of Default (as defined in the Note)
has occurred and is continuing.  In addition, the Holder acknowledges and agrees
that this Warrant, and the Shares into which this Warrant may be exercised, and
any other securities which may be issued in connection with the exercise of this
Warrant (collectively, the “Warrant Securities”) are and will be “restricted
securities” as defined in Rule 144 promulgated under the Securities Act of 1933,
as amended (“Rule 144”), and the Holder shall not transfer the Warrant
Securities other than in strict compliance with Rule 144.  The Company shall
have no obligation to register the issuance of this Warrant or the Warrant
Securities nor shall it have any obligations under Rule 144 or otherwise to
assist or enable the Holder’s transfer of the Warrant Securities other than to
record, or direct the recording of, any proper transfers of this Warrant or the
Warrant Securities on the books of the Company.


(b)           Investment Representations.  The Holder hereby represents and
warrants to the Company that it is acquiring this Warrant and, upon exercise of
this Warrant, will acquire the Warrant Securities for his own account for
investment purposes only and not with a view to the resale or distribution
thereof.


8.           Dispute Resolution.  Any dispute between the Holder and the Company
arising out of this Warrant shall be resolved by binding arbitration in
accordance with the rules of the American Arbitration Association in effect at
the time of the dispute (the “AAA Rules”).  Such arbitration shall take place in
Houston, Texas and be conducted by a single arbitrator selected in accordance
with the AAA Rules.  The Holder and the Company shall each bear its own costs in
participating in the arbitration and shall each pay one-half of the costs of the
arbitrator.  Notwithstanding the foregoing, unless otherwise decided by the
arbitrator as the equities dictate, the substantially prevailing party shall be
entitled to recover its costs from the other party.  The decisions of the
arbitrator shall be final and binding on the parties and shall be enforceable by
any court of competent jurisdiction.


9.           Miscellaneous.


(a)           This Warrant shall be binding upon any successors and assigns of
the Company and upon the successors and permitted assigns of the Holder.
 
4

--------------------------------------------------------------------------------


 

 
(b)           This Warrant shall be governed by the laws of the State of Texas
without regard for its conflict of laws principles.


(c)           This Warrant and any provisions hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
and the Holder.


(d)           This Warrant may be executed in multiple counterparts and by
facsimile or emailed signature, each of which shall be deemed an original and
all of which shall constitute one and the same instrument.


(e)           This Warrant represents the entire agreement of the Holder and the
Company with respect to the subject matter hereof and supercedes and replaces
any and all prior understandings between the Company and the Holder, oral or
written, including the term sheet previously agreed to by the parties on which
this warrant was based.
 

[Signature Page Follows]
 
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer or director on this 29th day of July, 2009 but effective
as of June 26, 2009.





   
US DATAWORKS, INC.
           
By:
/s/ J. Patrick Millinor                      
     
J. Patrick Millinor, Director
               
ACCEPTED AND AGREED TO:
             
/s/ Charles E. Ramey    
     
CHARLES E. RAMEY
             
Date: 07/29/09    
     

 
6

--------------------------------------------------------------------------------


 
 
 

 
NOTICE OF EXERCISE


TO:
US Dataworks, Inc.
 
1 Sugar Creek Center Blvd
 
Fifth Floor
 
Sugar Land, TX 77478
     
ATTN: Chief Executive Officer



1.           The undersigned hereby elects to purchase ____________ Shares
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the Exercise Price in full, together with all applicable transfer taxes, if any.


2.           Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:





  
 
(Print Name)
   
Address:
 
  
 
  
 



3.           The undersigned represents that the Shares are being acquired for
the account of the undersigned for investment only and not with a view to, or
for resale in connection with, the distribution thereof and that the undersigned
has no present intention of distributing or reselling such shares.







        
(Signature)
            
(Print Name)
            
(Date)


 
 
 
7

--------------------------------------------------------------------------------

